DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 16 are objected to because of the following informalities:
Claim 1, line 12 and claim 16, line 19 appear to have a typo and each is assumed to recite, “…through a portion…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 16 each recite, “…at least one spacer that increases a distance between…” However, it is unclear to what the “increase” is being compared. Therefore, the precise metes and bounds of the claim cannot be determined. For examination 
	Claims 1 and 16 each recite, “…the differential pressure drop through a portion of the support structure that is within the downstream gap is decreased.” It is unclear to what the “decrease” is being compared. Therefore, the precise metes and bounds of the claim cannot be determined. For examination purposes any spacing created between the first and second layer outer surfaces will be deemed to meet the limitations of the claims.
	The additional claims are rejected as depending from either claim 1 or 16.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 15 recites the first layer outer surface being upstream from the first layer inner surface and the second layer outer surface being upstream from the second layer inner surface. Claim 1 already requires the first and second layers of the support structure being arranged within a downstream gap of the pleated filter where the first .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. US 5,552,048.

Claims 1 and 16, Miller teaches a filter cartridge comprising: a filter housing (col. 9, lines 50-55) and a filter element positioned within the filter housing, the filter element comprising: a first and second end plate (12, 13), a pleated filter media (20) extending between the endplates and comprising pleats that define an upstream gap along an upstream surface of the pleated filter media and a downstream gap along a downstream surface of the pleated filter media, and a support structure (24) extending along the downstream surface of the pleated filter media and supporting the pleats, the support structure folded into a first layer and a second layer within the downstream gap of the pleated filter media, the first layer comprising an outer and inner surface, the second layer comprising an outer and inner surface, the first layer inner surface and the second layer inner surface positioned adjacent to each other within the downstream gap, the support structure comprising a spacer (25) that spaces the first layer outer surface and the second layer outer surface (fig. 1-5). The recitation of gaps being upstream or downstream is a recitation of intended use and does not provide any further structural limitations to the apparatus.
	Claims 2-3 and 17, Miller further teaches a thickness of the first layer of the support structure is less than half the distance between the first layer outer surface and the second layer outer surface (fig. 1-5); and the spacer comprises at least one fold (the spacer being folded on itself near the pleat tip) formed within the support structure (fig. 1-5).
	Claim 15, as stated above, the limitations of claim 15 will necessarily be met in the structure recited in claim 1. The filter element of Miller thus also teaches the relationship between the first and second layer inner and outer surfaces as claimed.

Claim(s) 1-4 and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Czerwonka US 3,280,985.
	
Claims 1 and 16, Czerwonka teaches a filter cartridge (1) comprising: a filter housing (2) and a filter element positioned within the filter housing, the filter element comprising a first and second endplate (the portions covering the open ends of the pleats), a pleated filter media (6) extending between the endplates and comprising pleats that define an upstream gap along an upstream surface of the pleated filter media and a downstream gap along a downstream surface of the pleated filter media, and a support structure (7) extending along the downstream surface of the pleated filter media and supporting the pleats, the support structure folded into a first layer and a second layer within the downstream gap of the pleated filter media, the first layer comprising an outer and inner surface, the second layer comprising an outer and inner surface, the first layer inner surface and the second layer inner surface positioned adjacent to each other within the downstream gap, the support structure comprising a spacer (8,9,10,11) that spaces the first layer outer surface and the second layer outer surface (fig. 1-5). The recitation of gaps being upstream or downstream is a recitation of intended use and does not provide any further structural limitations to the apparatus.
	Claims 2-4 and 17-19 Czerwonka further teaches a thickness of the first layer of the support structure is less than half the distance between the first layer outer surface and the second layer outer surface (fig. 1-5); the spacer comprises at least one fold (8, 9, 10, 11) formed within the support structure (fig. 1-5); the at least one fold comprising 
Claim 15, as stated above, the limitations of claim 15 will necessarily be met in the structure recited in claim 1. The filter element of Czerwonka thus also teaches the relationship between the first and second layer inner and outer surfaces as claimed.
Claim 20, Czerwonka further teaches the support structure is folded along a radial direction, the direction left to right in figure 5, of the pleated filter media such that each of the plurality of folds are oriented in the radial direction (fig. 5). The radial direction is not recited in relationship to any other structure of the filter element and therefore the radial direction is interpreted as a direction from some point to the left of the filter element in figure 5.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art to Miller and Czerwonka teaches the filter cartridge of claim 17 but do not teach the support structure is folded over itself so as to create the at least one fold of the at least one spacer, resulting in the support structure being three layers thick along the at least one fold nor would it have been obvious to one of ordinary skill in the art to provide such a feature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778